Smith, J.
(dissenting). The law of defamation provides a remedy for people who claim that they have been falsely reported as testing positive for drugs. The remedy is subject to strict limits, but that is as it should be. There is no good reason to invent a new tort. Since plaintiff here has not pleaded a defamation claim—indeed, he sued after the statute of limitations for defamation (CPLR 215 [3]) had run—we should reinstate Supreme Court’s order dismissing the complaint.
*12In Hall v United Parcel Serv. of Am. (76 NY2d 27 [1990]), the plaintiff claimed that a detective agency had negligently administered a lie detector test, as a result of which the agency falsely reported to the plaintiffs employer that the plaintiff was a thief. We said:
“Injuries to an individual’s personal and professional reputation such as the injuries alleged here have long been compensated through the traditional remedies for defamation. Of course, this plaintiff cannot avail himself of those remedies, since they are circumscribed by rules of qualified privilege that, in closely analogous circumstances, foreclose recovery in the absence of a showing of malice or other culpable conduct beyond the level of ordinary negligence. Plaintiffs recovery thus depends upon our willingness to recognize a new tort cause of action, or to adopt substantial modifications of the existing defamation remedies.” (Id. at 32-33 [citations omitted].)
In Hall, we decided that no new judicially-created remedy was called for. I agree with the majority that Hall does not control this case. In Hall, we observed that there were “serious questions . . . about the accuracy and scientific validity” of lie detector tests (id. at 33), and recognized that “some governmental oversight and regulation may be desirable” (id. at 34). We decided, however, that the problem could be better dealt with by legislative than by judicial action. We relied in part on the existence of extensive federal regulation of lie detectors (id. at 34-36). This line of reasoning does not apply to the case now before us. But I would nevertheless reach the same conclusion here that we reached in Hall, because I see no reason not to apply in cases like this the time-tested rules that govern defamation actions.
It is of course true that someone who is falsely accused of being a drug user may suffer a grievous injury. The law of defamation provides a remedy for that injury, but the remedy is subject to an important limitation known as the “common interest” privilege. That privilege is described in the Restatement (Second) of Torts § 596:
“An occasion makes a publication conditionally privileged if the circumstances lead any one of several persons having a common interest in a particular subject matter *13correctly or reasonably to believe that there is information that another sharing the common interest is entitled to know.”
Thus, when a speaker talks to those with a “common interest in a particular subject matter” about matters that the speaker “may reasonably believe” the listener is “entitled to know,” the privilege attaches (Peavy v WFAA-TV, Inc., 221 F3d 158, 176 [5th Cir 2000] [discussing Texas law]). We have made clear that New York follows the Restatement rule (Liberman v Gelstein, 80 NY2d 429, 437 [1992]).
As Hall implies, the common interest privilege protects defendants in cases involving the allegedly defamatory reporting of test results (see Chapman v Labone, 460 F Supp 2d 989, 1003 [SD Iowa 2006] [interpreting Iowa law to establish a privilege for a laboratory conducting a random drug test of an employee of Union Pacific Railroad]). The privilege would apply to a defamation suit based on the facts of this case. Kroll was hired by the Probation Department to test whether controlled substances were present in plaintiffs bodily fluids. The Probation Department and Kroll had a common interest in that subject, and the results of the test were plainly information that the Probation Department was entitled to know—indeed Kroll had a duty to provide those results under its contract with the Department (see Stukuls v State of New York, 42 NY2d 272, 279 [1977] [“The (privilege) . . . grew out of the desirability in the public interest of encouraging a full and fair statement by persons having a legal or moral duty to communicate their knowledge and information about a person in whom they have an interest to another who also has an interest in such person”]).
Since the common interest privilege applies, plaintiff could recover for defamation only upon a showing of “malice,” which may be made in either of two ways: by proving that the person who uttered the defamatory statement knew it was false or acted in reckless disregard whether it was false or not (a standard derived from New York Times Co. v Sullivan, 376 US 254, 279-280 [1964]); or by proving that the statement was motivated by spite or ill will (Liberman, 80 NY2d at 437-438). The hurdle is a high one, but it is not insuperable. In Loughry v Lincoln First Bank (67 NY2d 369 [1986]), we upheld a jury verdict finding that fellow employees who accused the plaintiff of being a cocaine user had spoken with malice and that the qualified privilege was thus overcome.
Undoubtedly, most plaintiffs who claim that they were falsely branded as drug users by a testing laboratory will fail to *14overcome the qualified privilege, and thus will not recover. And plaintiff here might well be unable to win a defamation suit, though his complaint does allege that Kroll was guilty of “a reckless policy or practice of deliberate indifference,” which might be enough to get a defamation complaint past a motion to dismiss. In any event, I see nothing wrong with a rule that bars the great majority of claims based on the reporting of drug tests.
The policy judgment underlying the common interest privilege is that the free flow of information among those with a common interest in a subject should be protected in all but cases of egregious wrongdoing (see Willis v Roche Biomedical Labs., Inc., 61 F3d 313, 316 [5th Cir 1995] [the privilege “advances ‘the need for free communication of information to protect business and personal interests’ ”]). The privilege protects a speaker who is not just gossiping, but is doing a job he or she was hired to do. The application of the privilege to the activities of drug-testing laboratories seems to me wholly justified. Society benefits from facilitating the efforts of law enforcement authorities and employers to detect the use of illicit drugs, and that benefit will be significantly impaired if a firm like Kroll must pay damages to any plaintiff who can persuade a jury that it was negligent in testing him.
The majority makes no attempt to explain why drug testing cases should not be governed by the rules that limit recovery for defamation. The majority says, correctly, that the consequences for a person falsely accused of drug use can be severe (majority op at 6), but that is true of anyone falsely accused of serious misconduct. It has long been the law that, where a common interest privilege applies to the communication in question, the plaintiff, however seriously injured, cannot recover without a showing of malice, and I see no reason to create a new tort that effectively nullifies that rule where the occasion for the suit is a drug test.
Judges Graffeo, Rivera and Abdus-Salaam concur with Chief Judge Lippman; Judge Pigott dissents and votes to reverse in an opinion in which Judge Read concurs; Judge Smith dissents in a separate opinion.
Order affirmed, with costs, and certified question answered in the affirmative.